DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting a sensor (28) configured to determine” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzch (US 5,673,963) in view of Wagreich (US 2014/0327733).
As to Claim 16, Pietzsh discloses A vehicle (10), comprising: 
a display device (16) including a projection surface (18) (figs.2-3- screen 24) and a projector (20) (fig.2-3-col.2, lines 59-64- The liquid-crystal display 22 on monitor 21 is illuminated from the rear by the source 23 of light schematically illustrated in FIG. 3. Displayed information is projected undistorted in 
the display device (16) extending in a horizontal direction and a vertical direction (figs.2-3-col.2, lines 54-59- the screen pivots around a vertical axis 25 in the direction indicated by double arrow 27 and tilts around a horizontal axis 26 in the direction indicated by double-headed arrow 28), 
the projector (20) configured to project a projection (24) onto the projection surface (18) (fig.2-3-col.2, lines 59-64- The liquid-crystal display 22 on monitor 21 is illuminated from the rear by the source 23 of light schematically illustrated in FIG. 3. Displayed information is projected undistorted in parallel beams 29 onto pivoting and tilting screen 24. The information is in the form of an image 30 on display 22 and in the form of a projection 31 on screen 24),
wherein the projection surface (18) is curved in the horizontal direction and is configured to surround a driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees, and 
one or both of the projection surface (18) and the projector (20) is movable along a vertical axis (col.2, lines 55-56- the projection screen 24 pivots around the vertical axis 25; col.3, lines 3-6- the screen pivots with respect to axis 25),
Pietzsch does not expressly disclose wherein the projection surface (18) is curved in the horizontal direction and is configured to surround a driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees.  
Wagreich discloses a curved display that is curved in the horizontal direction and is configured to surround an operator in the horizontal direction by at least one hundred degrees (fig.7-display 102-para.0104; figs.9, 12, 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pietzsch by implementing the projection surface (screen 24 of Pietzsch) as a curved display as disclosed by Wagreich, the motivation being to provide the 

As to Claim 17, Pietzsch in view of Wagreich, disclose further comprising a driver's cabin (12) (Pietzsch-fig.2-col.2-lines 35-40), wherein: the projection surface (18) is configured to surround the driver (14) in the driver's cabin (12) (Pietzsch-fig.2-screen 24; Wagreich-figs.7,9,12,14- curved display 102); or the projection surface (18) comprises a transparent projection surface (18) (Pietzsch-col.2, lines 65-67; col.3, lines 26-28); or both the projection surface (18) is configured to surround the driver (14) in the driver's cabin (12) (Pietzsch-fig.2-screen 24; Wagreich-figs.7,9,12,14- curved display 102 surrounds the operator), and the projection surface (18) comprises the transparent projection surface (18) (Pietzsch-fig.2-screen 24; Wagreich-figs.7,9,12,14- curved display 102 surrounds the operator).

As to Claim 18, Pietzsch in view of Wagreich disclose wherein the projection surface (10) extends in the horizontal direction such that an extent of the projection surface (10) in the horizontal direction corresponds substantially to a horizontal extent of a direct field of view of the driver (14) (Pietzch- projection screen 24 in direct field of vision of the operator; Wagreich-figs.7,9,12,14- curved display 102).

As to Claim 20, Pietzsch in view of Wagreich disclose wherein the projection surface (18) is configured to surround the driver (14) in the horizontal direction essentially in the shape of a horseshoe, a ring segment, a circular segment, a ring, or a circle (Pietzsch-fig.2-screen 24; Wagreich-figs.7,9,12,14- curved display 102-circular, semi-circular shape).





As to Claim 22, Pietzsch in view of Wagreich disclose wherein one or both of the projection surface (18) and the projector (20) is installed on a roof (30) of the vehicle (10), on a chassis of the vehicle (10), or on both the roof (30) and the chassis of the vehicle (10) (Pietzsch-col.2, lines 53-54).

As to Claim 25, Pietzsch in view of Wagreich disclose wherein the display device (16) comprises a control unit (36) that controls one or both of the projector (20) and the projection surface (18) (Pietzsh-col.3, lines  3-6, 27-29).

As to Claim 26, Pietzsch in view of Wargreich disclose wherein the vehicle (10) is an industrial truck (38), a wheel loader, an excavator, an agricultural machine, or a lorry (Pietzsch-fig.1-2-col.2, lines 35-37).

As to Claim 27, Pietzsch discloses A method for displaying a projection (24) on a projection surface (18) for a driver (14) of a vehicle (10) (fig.2-3-col.2, lines 59-64- The liquid-crystal display 22 on monitor 21 is illuminated from the rear by the source 23 of light schematically illustrated in FIG. 3. Displayed information is projected undistorted in parallel beams 29 onto pivoting and tilting screen 24. The information is in the form of an image 30 on display 22 and in the form of a projection 31 on screen 24), the projection surface (18) extending in a horizontal direction and a vertical direction (figs.2-3-col.2, the projection surface (18) curved in the horizontal direction and surrounding the driver (14) in the horizontal direction by at least one hundred degrees, 
the method comprising: determining one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18) (col.1, lines 1-45- the screen (screen 24) may be positioned in the operators field of vision and within his line of sight), and projecting the projection (24) onto the projection surface (18) in one or both of the viewing direction and the head orientation (26) of the driver (14) (col.1, lines 1-45; col.2, lines 59-67- information projected on screen (from monitor) is projected in operator’s field of vision and directly within line of sight);
determining a vertical position of the head of the driver (14) in the vehicle (10) (fig.3; col.3, lines 1-2- operator’s eye 32 and his field of vision represented by angle 33); and 
moving one or both of the projection surface (18) and the projector (20) along a vertical axis depending on the vertical position of the head of the driver (14) (fig.3; col.2, lines 55-57; col.3-lines 3-7-  screen 24 may be to pivot and tilt with respect to operator’s field of vision, where movement around the axis is controlled by motors 25a, 26a).
Pietzsch does not expressly disclose the projection surface (18) curved in the horizontal direction and surrounding the driver (14) in the horizontal direction by at least one hundred degrees;
Wagreich discloses a curved display that is curved in the horizontal direction and is configured to surround an operator in the horizontal direction by at least one hundred degrees (fig.7-display 102-para.0104; figs.9, 12, 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pietzsch by implementing the projection surface (screen 24 of Pietzsch) as a curved display as disclosed by Wagreich, the motivation being to provide the operator (i.e. .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzsch (US 5,673,963) in view of Wagreich (US 2014/0327733), further in view of Takizawa et al. (US 2019/0196184).
As to Claim 19, Pietzsch in view of Wagreich disclose where a viewing direction of the driver (14), a head orientation (26) of the driver (14), or both the viewing direction and the head orientation (26) of the driver (14), wherein the projector (20) is configured to project the projection (24) in the viewing direction, the head orientation (26), or both the viewing direction and the head orientation (26) of the driver (14) (Pietzsch-col.1, lines 44-46; col.2, lines 61-65-The information is in the form of an image 30 on display 22 and in the form of a projection 31 on screen 24. Screen 24 is in the operator's field of vision).
Pietzsch in view of Wagreich do not expressly disclose a sensor configured to determine a viewing direction of the driver, a head orientation of the driver.
Takizawa et al. discloses a sensor configured to determine a viewing direction of the driver (14), a head orientation (26) of the driver (14), or both the viewing direction and the head orientation (26) of the driver (14), wherein the projector (20) is configured to project the projection (24) in the viewing direction, the head orientation (26), or both the viewing direction and the head orientation (26) of the driver (14) {This element is interpreted under 35 U.S.C. 112(f) as a camera} 0041, 0044-0046- The controller 160 detects the direction of the face or the viewing direction of the driver based on the image data obtained by imaging the face of the driver supplied from the imaging camera 110). The display position determination unit 230 adjusts the display position of the virtual marker taking the detected direction of the face or the detected viewing direction of the driver into consideration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device as disclosed by Pietzsch in view of Wagreich, with the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzsch (US 5,673,963) in view of Wagreich (US 2014/0327733), further in view of Hattori et al. (US 2006/0187421).
As to Claim 24, Pietzsch in view of Wagreich do not expressly disclose a suspension system (32), one or both of the projection surface (18) and the projector (20) installed on the vehicle (10) with the suspension system (32) such that vibrations and/or impacts are damped and/or absorbed.
Hattori et al. discloses a suspension system (32), one or both of the projection surface (18) and the projector (20) installed on the vehicle (10) with the suspension system (32) such that vibrations and/or impacts are damped and/or absorbed (para.0090-0092- vibration detection unit 352, control unit 305 and adjustment unit 106 {collectively read as suspension system) suppress vibrations of the screen; 0093- in a case where vibration is hardly transmitted to the projector 300 using a mechanism like a suspension; para.0099,0166-0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pietzsch in view of Wagreich, with the teachings of Hattori et al., the motivation being to suppress vibrations of the display position, and since as disclosed by Hattori et al. the use of a suspension to prevent vibration from being transmitted to the projector is well known in the art.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzsch (US 5,673,963) in view of Wagreich (US 2014/0327733), further in view of Hattori et al. (US 2006/0187421), and of Takizawa et al. (US 2019/0196184).
As to Claim 29, Pietzsch in view of Wagreich do not expressly disclose, rotating the projector (20) in one or both of the viewing direction and the head orientation (26) of the driver (14) and vertically moving one or both of the projection surface (18) and the projector (20) into a starting position.
Hattori et al. discloses rotating the projector (20) in one or both of the viewing direction and the head orientation (26) of the driver (14) and (figs.16-17-para.0163-0164, 0166-0166- the body of projected is pivoted according to a displacement position), vertically moving one or both of the projection surface (18) and the projector (20) into a starting position (fig.16-para.0163-projector is moved from first position indicated by solid line to second position indicated by dotted lines; para.0166-0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pietzsch in view of Wagreich, with the teachings of Hattori et al., the motivation being to suppress displacement of position of the video image to be displayed on screen unit (para.0164- Hattori).
Pietzsch in view of Wagreich, as modified by Hattori et al., do not expressly disclose rotating the projector (20) in one or both of the viewing direction and the head orientation (26) of the driver (14). 
Takizawa et al. discloses where a display position of virtual marker (projected image by HUD 130) is adjusted in accordance with direction of the face or the viewing direction of driver (0041, 0044-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device as disclosed by Pietzsch in view of Wagreich, such that the projector (of Pietzh in view of Hattori) pivots in a direction of face or viewing direction of the driver, as disclosed by Takizawa et al., the motivation being to adjusts the display position of the virtual marker (i.e .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietzsch (US 5,673,963) in view of Wagreich (US 2014/0327733), further in view of Loraas et al. (US 5,931,254).
As to Claim 30, Pietzsch in view of Wagreich do not expressly disclose, but Loraas et al. discloses:  determining a presence of the driver (14) in the vehicle (10); and automatically initiating the method after the vehicle (10) is started by the driver (14) (col.2, lines 42-50; col.3, lines 20-25; col.7, lines 9-20; col.7, line 64-col.8, line 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device as disclosed by Pietzsch in view of Wagreich, with the teachings of Loraas et al., the motivation being to provide control operation of power actuators based on detected operator presence and further distinguish between an operator or any other tool with a different silhouette than an operator (Loraas-col.2, lines 45-50; col.8, lines 10-18).

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
Re Claim 16, Applicant argues  “the projection surface in Pietzsch can be tilted or pivoted around a horizonal axis or around a vertical axis…In contrast to Pietzsch, independent claim 16 currently recites that "one or both of the projection surface (18) and the projector (20) is movable along a vertical axis." Similarly, independent claim 27 currently recites "determining a vertical position of the head of the driver (14) in the vehicle (10)" and "moving one or both of the projection surface (18) and the projector (20) along a vertical axis depending on the vertical position of the head of the driver (14).

Neither Pietzsch nor Wagreich describe such benefits and pivoting/tilting around an axis would not provide such benefits. In view of the above, Applicant requests withdraw of the rejection of independent claims 16 and 27 under 35 U.S.C. § 103.” 

The claim limitation reads in part “one or both of the projection surface (18) and the projector (20) is movable along a vertical axis”.  Pietzsch discloses where the projection screen 24 pivots around the vertical axis 25 (col.2, lines 55-57; col.3, lines 3-7). 
Pietzsch further discloses “determining a vertical position of the head of the driver (14) in the vehicle (10)" (fig.3; col.3, lines 1-2- operator’s eye 32 and his field of vision represented by angle 33), moving one or both of the projection surface (18) and the projector (20) along a vertical axis depending on the vertical position of the head of the driver (14) (fig.3; col.2, lines 55-57; col.3-lines 3-7-  the projection screen 24 is pivotable and tiltable with respect to operator’s field of vision, angle 33).
Therefore, given the broadest reasonable interpretation of the claim, Pietzsch reads on the limitations as claimed.  
Applicant points to paragraph 0023 of instant specification “Neither Pietzsch nor Wagreich describe such benefits and pivoting/tilting around an axis would not provide such benefits”. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627